Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Provisional 63129787 filed at 12/23/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/26/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McLean et al., “hereinafter McLean” (U.S. Patent Application: 20200201529) in view of YOO et al., “hereinafter YOO” (U.S. Patent Application: 20210250177).


As per Claim 1, McLean discloses a multi-modal portal system for providing a trusted user access to one or more controls of an optical instrument associated with a client user comprising (McLean, Para.120, a video source 522 may be private (e.g., its captured videos and history are accessible only to the associated user/account), Para.62, a user may communicate with a device using a computer (e.g., a desktop computer, laptop computer, or tablet) or other portable electronic device 166 (e.g., a mobile phone, such as a smart phone). A webpage or application may be configured to receive communications from the user and control the device based on the communications): a memory storing one or more computer-readable instructions; and a processor configured to execute the one or more computer-readable instructions to (McLean, Para.354, the method 1500 is governed by instructions that are stored in a non-transitory computer readable storage medium (e.g., the memory 706, 722) and the instructions are executed by one or more processors):
 receive a control request from a trusted user device associated with the trusted user (McLean, Para.79, the smart home provider server system 164 provides one or more services 304 to smart homes and/or third parties… the smart home provider server system 164 retrieves and transmits the data at appropriate times (e.g., at regular intervals, upon receiving a request from a user, etc.), Para.120, a video source 522 may be private (e.g., its captured videos and history are accessible only to the associated user/account)), wherein the control request includes a request for access to the one or more controls of the optical instrument (McLean, Para.63, users may control smart devices in the smart home environment 100 using a network-connected computer or portable electronic device 166. In some examples, some or all of the occupants (e.g., individuals who live in the home) may register their device 166 with the smart home environment 100.), and wherein the client user is associated with a profile configuration (McLean, Para.154, receiving and forwarding user-initiated control commands to modify the operation modes of the video sources 522, Para.95, The databases 516 store a plurality of profiles for reviewer accounts registered with the video processing server, where a respective user profile includes account credentials for a respective reviewer account, and one or more video sources linked to the respective reviewer account.); 
send a control response request to a multi-sensor hub connected to the multi-modal portal system, wherein the multi-sensor hub is associated with the client user (McLean, Para.123, The hub device 180 optionally includes one or more built-in sensors (not shown), including, for example, one or more thermal radiation sensors, ambient temperature sensors, humidity sensors, IR sensors, occupancy sensors (e.g., using RFID sensors), ambient light sensors, motion detectors, accelerometers, and/or gyroscopes, Para.366, the server system, responsive to a request from a client device, transmits contents of the history to the client device for display in a desktop browser application at the client device, where the contents of the history is formatted for display in the desktop browser application as a camera history timeline (1526). For example, when interface 1204 or 1304 is accessed, a request is made to the hub device server system 508 or video server system 552 for the history of the camera 118. In response to the request, the hub device server system 508 or video server system 552 transmits camera history information to the client device 504 for display. The camera history information may be displayed differently depending on the interface (e.g., displayed differently in interface 1204 than in 1304). For example, in interface 1204, the camera history information is displayed in a linear timeline 1208.); 
receive a control response from the multi-sensor hub, wherein the control response indicates approval of the control request (McLean, Para.63, users may control smart devices in the smart home environment 100 using a network-connected computer or portable electronic device 166. In some examples, some or all of the occupants (e.g., individuals who live in the home) may register their device 166 with the smart home environment 100. Such registration may be made at a central server to authenticate the occupant and/or the device as being associated with the home and to give permission to the occupant to use the device to control the smart devices in the home.); and
 provide to the trusted user device a control approval based on the control response, wherein the control approval provides the trusted user access to the one or more controls of the optical instrument (McLean, Para.63, users may control smart devices in the smart home environment 100 using a network-connected computer or portable electronic device 166. In some examples, some or all of the occupants (e.g., individuals who live in the home) may register their device 166 with the smart home environment 100. Such registration may be made at a central server to authenticate the occupant and/or the device as being associated with the home and to give permission to the occupant to use the device to control the smart devices in the home, McLean, Para.120, a video source 522 may be private (e.g., its captured videos and history are accessible only to the associated user/account) or shared (e.g., its captured videos and history are accessible only to the associated user/account and other specific users/accounts with whom the associated user has authorized access (e.g., by sharing with the other specific users)).).
However McLean does not explicitly disclose approval of the control request.
Yoo discloses approval of the control request (YOO, Para.50, the authentication server 30 include functions of approving a request for control of the IoT device 20 by the user terminal 10, and of preventing hacking into personal information, Para.106, when the request for control of the IoT device 20 by the user terminal 10 is approved, the authentication server 30 transmits a control permission message to the user terminal 10 and transmits a request for control to the IoT device 20.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in McLean with the teachings as in YOO. The motivation for doing so would have been for providing a system and a method for blockchain-based multi-factor security authentication between a mobile terminal and an IoT device, the system and the method being capable of blocking, even when authentication-related information is hacked, the information from being used without permission; not requiring an authentication device, such as an authentication card or a USB; and strengthening security and integrity of a security authentication process between a user terminal and an IoT device. (YOO, Para.37).

With respect to Claim 8 and Claim 15 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 2, McLean in View of YOO discloses multi-modal portal system of claim 1, wherein the processor is further configured to execute the one or more instructions to: create an activity log; and log one or more activities, one or more actions, or both associated with the trusted user device (McLean, para.288, the hub device server system 508 or video server system 552 analyzes the video feeds from the cameras 118 to detect motion activity occurring in the video feeds. The camera object 1116 corresponding to the video feed with the most detected activity (e.g., currently detected activity, historically detected activity over predefined period of time (e.g., within the last hour, within the last 12 hours, within the last 24 hours, etc.)) is displayed at a larger size than the other camera objects 1116.).

With respect to Claim 9 and Claim 16 are substantially similar to Claim 2 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 3, McLean in View of YOO discloses multi-modal portal system of claim 1, wherein providing the trusted user device the control approval comprises: determining one or more controls functions associated with the optical instrument based on the profile configuration and a user profile associated with the trusted user, wherein the one or more controls are based on the one or more control functions (McLean, para.111, The databases 516 store a plurality of profiles for reviewer accounts registered with the video processing server, where a respective user profile includes account credentials for a respective reviewer account, and one or more video sources linked to the respective reviewer account, Para.255, Device control module 10142 for generating and sending server-initiated control commands to modify operation modes of electronic devices (e.g., devices of a smart home environment 100), and/or receiving (e.g., from client devices 504) and forwarding user-initiated control commands to modify operation modes of the electronic devices; [0256] Data processing module 10144 for processing the data provided by the electronic devices, and/or preparing and sending processed data to a device for review (e.g., client devices 504 for review by a user), Para.120, a video source 522 may be private (e.g., its captured videos and history are accessible only to the associated user/account), public (e.g., its captured videos and history are accessible by anyone), or shared (e.g., its captured videos and history are accessible only to the associated user/account and other specific users/accounts with whom the associated user has authorized access (e.g., by sharing with the other specific users)). Whether a video source 522 is private, public, or shared is configurable by the associated user.).

With respect to Claim 10 and Claim 17 are substantially similar to Claim 2 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 4, McLean in View of YOO discloses multi-modal portal system of claim 3, wherein the one or more control functions comprise a record function to record data associated with audio, video, or both captured by the optical instrument (McLean, Para.242, Video control module 960 for modifying the operation mode (e.g., zoom level, resolution, frame rate, recording and playback volume, lighting adjustment, AE and IR modes, etc.) of the camera 118, enabling/disabling the audio and/or video recording functions of the camera 118, Para.92, a camera 118 of a video source 522 captures video at a first resolution (e.g., 720P and/or 1080P) and/or a first frame rate (24 frames per second), and sends the captured video to the hub device server system 508 at both the first resolution).

With respect to Claim 11 is substantially similar to Claim 4 and is rejected in the same manner, the same art and reasoning applying.


As per Claim 5, McLean in View of YOO discloses multi-modal portal system of claim 1, wherein the processor is further configured to execute one or more instructions to: send an additional video notification to the multi-sensor hub based on the control response (McLean, Para.121, the camera 118 analyzes the captured video for significant changes in pixels. When motion is detected by the preliminary motion detection, the camera 118 transmits information to the hub device server system 508 or video server system 552 informing the server system of the preliminary detected motion. The hub device server system 508 or video server system 552, in accordance with the information of the detected motion, may activate sending of a motion detection notification to a client device 504, log the preliminary detected motion as an alert event, and/or perform additional analysis of the captured video to confirm and/or classify the preliminary detected motion, Para.205, Notification module 82814 for generating real-time notifications for all or selected alert events or motion events on the client device 504 outside of the event review user interface; ). 

With respect to Claim 12 and Claim 18 are substantially similar to Claim 5 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 6, McLean in View of YOO discloses multi-modal portal system of claim 1, wherein the processor is further configured to execute one or more instructions to:
 receive one or more control commands from the trusted user device, wherein the one or more control commands are associated with the one or more controls (McLean, Para.141, Hub and device control module 7142 for generating and sending server-initiated control commands to modify operation modes of electronic devices (e.g., devices of a smart home environment 100), and/or receiving (e.g., from client devices 504) and forwarding user-initiated control commands to modify operation modes of the electronic devices); and send the one or more control commands to the multi-sensor hub so as to provide control of the optical instrument to the trusted user (McLean, Para.71, a user may use the electronic device 166 (e.g., a smart phone) to send commands over the Internet to the smart home provider server system 164, which then relays the commands to one or more spokesman nodes in the smart home network 202. The spokesman nodes may use a low-power protocol to communicate the commands to the low-power nodes throughout the smart home network 202, as well as to other spokesman nodes that did not receive the commands directly from the smart home provider server system 164, Para.206, Camera view module 82816 for generating control commands for modifying a view of a video transmitted to the client device 504 in accordance with user input; and [0207] Client data 830 storing data associated with the user account, electronic devices, and video sources 522).

With respect to Claim 13 and Claim 19 are substantially similar to Claim 6 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 7, McLean in View of YOO discloses multi-modal portal system of claim 1, wherein the processor is further configured to execute the one or more instructions to: receive data associated with the client user, wherein the data comprises one or more images received from the optical instrument based on the one or more controls (McLean, Para.176 Video feed module 7462 for transmitting videos from the video server system, or images extracted from same videos, to client devices as video streams or periodically refreshed images, and optionally transmitting particular views of videos or images from videos; [0177] Transcode module 7464 for rescaling (e.g., downscaling from 720P to 180P) video for transmission to client devices 504; [0178] Client input module 7466 for receiving and processing input commands from client devices (e.g., client device 504) 504 to change the video view being transmitted or controlling a video source 522; [0179] Camera view module 7468 for determining which views of videos or images from videos are to be transmitted to client devices; and [0180] User interface module 74610 for generating user interfaces (e.g., web pages), transmitted to client devices 504, for viewing video feeds and corresponding event histories.). 

With respect to Claim 14 and Claim 20 are substantially similar to Claim 7 and are rejected in the same manner, the same art and reasoning applying.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449